Cline, Judge:
This is a protest, arising at the port of New York, against the collector’s assessment of duty on certain vegetables imported from China on or about August 21, 1948, at 35 per centum ad valorem under paragraph 775 of the Tariff Act of 1930, as vegetables, prepared or preserved, salted. It is claimed that the merchandise is properly dutiable at 17% per centum ad valorem under paragraph 775, as modified by T. D. 51909.
Counsel have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked A and cheeked FHL (Examiner’s Initials) by Examiner F. H. *274Lewis (Examiner’s Name) on the invoices covered by- the above-entitled protest, assessed with duty at 35% ad valorem under Paragraph 775 of the Tariff Act of 1930, consist of vegetables prepared or preserved and not specially provided for and not pickled or packed in salt or brine.
IT IS FURTHER STIPULATED AND AGREED, that the above-entitled protest be submitted on this stipulation, protest being limited to the items marked A as aforesaid.
Plaintiff waives the right to first docket call and further amendment of this’ protest.
Paragraph-775 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D.-51802, contains the following: •
Vegetables (including horseradish), if cut,, sliced,, or otherwise reduced in size, or if reduced to flour, or if parched or roasted, or packed in oil, or prepared or preserved in any other way (except if pickled or packed in salt or brine) and not specially provided for_1_17)4% ad val.
, • Said provision went into effect on May 22, 1948, pursuant to the President’s proclamation of May 4, 1948, T. D. 51909.
Since the merchandise herein was imported during the effective period of T. D. 51909, and in view of the above stipulation, we hold that the merchandise represented by the items marked with the letter “A” on the invoice and with the initials Of the examiner is dutiable at 17J4 per centum ad valorem under paragraph 775 of the Tariff Act of 1930, as modified by T. D. 51802 and T. D. 51909.
The protest is sustained and judgment will be rendered accordingly.